Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         12-JUL-2019
                                                         12:12 PM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   CHARLES ALAPATI LEOMITI IOANE and OKESI ATUATASI IOANE aka
OKESI A. IOANE, Individually and as Trustee of the Okesi A. Ioane
      Revocable Trust Dated February 11, 2011, Petitioners,

                                 vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

  MTGLQ INVESTORS, L.P.; CHILD SUPPORT ENFORCEMENT AGENCY; HALE
            AUPUNI COMMUNITY ASSOCIATION, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 16-1-1754-09)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, filed on July 2, 2019, the documents attached thereto

and submitted in support thereof, and the record, it appears that

petitioners fail to demonstrate that they have a clear and

indisputable right to the requested relief and that they lack

alternative means to seek relief.      Petitioners, therefore, are

not entitled to the requested extraordinary writ.      See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; such a writ is

not intended to supersede the legal discretionary authority of

the lower court, nor is it intended to serve as a legal remedy in

lieu of normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, July 12, 2019.
                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2